Citation Nr: 1122634	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to June 11, 2010 and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 10 percent disability rating effective September 2, 2005.  The Veteran perfected an appeal of the assigned rating.  

In March 2011, the Appeals Management Center (AMC) denied the Veteran's claim for an increased initial rating in excess of 10 percent, and granted an increased the rating for PTSD from 10 percent to 50 percent effective June 11, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in October 2009.  The requested actions have been completed and the case has now been returned to the Board for further appellate action.

The Board notes that the appeal for a higher evaluation arises from the initial rating decision which established service connection for PTSD and assigned the initial disability evaluation.  Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has been characterized accordingly.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. From September 2, 2005, through June 10, 2010, the Veteran's symptoms of PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

3. From June 11, 2010, the evidence reflects that the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity, but did not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1. From September 2, 2005 through June 10, 2010, the criteria for a disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).   

2. From June 11, 2010, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in an October 2005 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  May and August 2006 letters advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The August 2006 letter further advised the Veteran how to establish a higher disability rating.  The claim was last adjudicated in March 2011.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, private treatment records, and lay statements of the Veteran and a colleague and nurse of his past employer.  In addition, the Veteran was afforded VA PTSD examinations in April 2006 and June 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria - Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent disabling for the period from September 2, 2005 through June 10, 2010 and as 50 percent disabling from June 11, 2010.   

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, in November 2005, VA treatment records show that the Veteran presented for a PTSD screening consultation due to reported worsening of anxiety and depression over the past several years.  In relating his military history, he was clearly very anxious, tearful, and distressed.  He reported the following symptoms:  re-experiencing traumatic events; intrusive memories triggered by loud noises or seeing other veterans; avoidance of conversations about war or war-related media; hyperarousal and frequent flashbacks; sleep disturbances with frequent awakening due to nightmares almost every night; poor concentration; feeling depressed most of the time with low energy; social isolation; anhedonia; an absence of any current hobbies; traumatic amnesia (e.g., names of those killed that he knew); irritability; disciplinary actions at work due to anger; past physical altercations (none for the last 2 years); and suicidal ideation with parasuicidal behavior (e.g., drinking and hoping he would die; taking 6 pills for sleep).  It was noted that as recent as 3 months prior to this examination, he reportedly contemplated overdosing.  Physiological reactivity was evidenced by tears and tremors in recounting his military history.  A long history of alcohol abuse was also noted (up to 12-18 beers daily), however, the Veteran reported cutting back to 3-5 beers daily over the last few years.  

Despite his reports of the aforementioned symptoms at the November 2005 PTSD consultation, the Veteran denied experiencing legal troubles, delusions, auditory or visual hallucinations, and current suicidal intent.  In addition, he was employed full-time in a supervisory position that he had held for the last 20 years.  A mental status evaluation revealed that the Veteran was cooperative and casually and appropriately dressed, although unshaven and weary in appearance.  He spoke at a normal rate, however, he was very anxious and even tremulous which caused him to stop and take a xanax within the first 10 minutes of the consultation.  Insight and judgment were fair and range and affect were restricted.  Cognition was grossly intact.  There was no evidence of a thought disorder or psychosis.  The Veteran was diagnosed with PTSD and alcohol abuse.  He was assessed with a GAF score of 45.

In 2006, private treatment records show that the Veteran's depression continued to be treated with various trials of medication.  The following symptoms were reported:  worsening of depression; decreased concentration; insomnia; decreased energy; racing and suicidal thoughts; loss of memory; panic attacks; sweats; and irritability.  While the Veteran was employed, he voiced concerns that it was in jeopardy due to his symptoms of PTSD.  It was noted that he was seen by his private physician for irritability on several occasions. 

In April 2006, the Veteran underwent an initial PTSD evaluation.  The following symptoms were reported:  severe nightmares every night whereby he awakens screaming and sometimes with a loss of bowel and bladder control; intrusive thoughts; irritability; hypervigilance (especially to loud unexpected noises); anger and road rage; avoidance of crowds and people; social isolation; severe depression; serious suicidal thoughts (he reported almost committing suicide with a gun several years prior); and alcohol abuse which he reportedly was able to overcome.  A mental status examination revealed that the Veteran presented for the examination looking weak, unkempt, and unshaven.  He was very shaky and anxious during the interview with frequent emotional labiality.  

Despite his claims of experiencing the aforementioned symptoms, the Veteran was oriented in all three spheres and presented his history rather well.  Cognitive disorders were not present and he was capable of understanding and managing financial matters.  The Veteran reported continuous full-time employment for the last 24 years.  Following the examination, the Veteran was diagnosed with PTSD, chronic in nature and extremely severe in degree and major depression recurrent in nature and severe in degree.  He was assessed with a GAF score of 42 with the highest in the year estimated at 43.  

In December 2006, a health nurse from the Veteran's place of employment submitted a statement describing the Veteran's behavior and symptoms witnessed at the workplace.  She stated that the Veteran has talked about his time in Vietnam with her and she has been called to his office due to the Veteran experiencing a rapid heart beat, trouble breathing, and excessive sweating.  While the Veteran often times did fine socializing at work, at times he was irritable and aggressive with angry outbursts.  She also noted that he has lost interest in activities that he once enjoyed.  

Throughout 2007, VA and private treatment reports show that the Veteran had coherent speech, appropriate behavior, and his affect was within normal limits.  In December 2007, a VA treatment note shows that the Veteran reported continued nightmares and depressive episodes, however, he denied suicidal ideation and he declined any change in medication or a psychiatric re-evaluation.  

Throughout 2008, VA and private treatment records show that the Veteran reported a good appetite and he denied experiencing insomnia or sleep disturbances.  His recent and remote memory, attention span, and concentration were good.  His speech was clear and fluent without evidence of aphasia, agnosia or apraxia.  His affect and behavior were normal.  There was no evidence of hallucinations or delusions.  Private treatment records show that he was taking medications for depression and anxiety.

In 2009, VA treatment records show that the Veteran reported a good appetite and he further denied experiencing insomnia or sleep disturbances.  Private treatment records show that in June 2009, the Veteran reported symptoms of decreased energy, concentration, and interest in activities he previously enjoyed, loss of appetite, and increased feelings of depression, insomnia, racing thoughts, and thoughts about death.  His affect, behavior, and speech were normal.  

In March 2010, private treatment records show that the Veteran presented with concerns regarding his depression and PTSD.  Such symptoms were said to be previously partially controlled, however, on this occasion, the Veteran reported feeling nervous all the time, fighting in his sleep, irritability with his grandchildren, decreased concentration, worsening of depression, loss of appetite, insomnia, decreased interest in activities he previously enjoyed, thoughts about death, and racing thoughts.

In May 2010, VA treatment records show that the Veteran screened negative for depression.  

In June 2010, in accordance with the Board's October 2009 remand,  the Veteran underwent a VA PTSD examination.  The claims file and medical records were reviewed prior to the examination.  The Veteran reportedly received treatment for mental health from his private physician.  At the time of the examination, treatment with anti-psychotic, anti-depressant, and anti-anxiety medications was noted with good effectiveness.  The Veteran reported that his medications decreased his depression and anxiety, however, his sleep continued to be poor.  In addition, the following symptoms were reported:  inappropriate behavior (i.e., becoming angry and upset with grandchildren); panic attacks three times per week (described as extreme nervousness, feelings of exhaustion, and difficulty breathing); avoidance of thoughts, feelings, or conversations associated with trauma; avoidance of activities, places, or people that arouse recollections of the trauma; irritability or outbursts of anger (reportedly better since he quit drinking); difficulty concentrating; an exaggerated startle response; and flashbacks twice per week.

Significantly, however, despite the Veteran's report of panic attacks, the examiner stated that such symptomatology does not fulfill the criteria of a panic attack and represents an attack of anxiety only.  A mental status examination showed mildly impaired remote memory (i.e., unable to recall details such as the locations, dates, names, or places where traumatic experiences occurred and an inability to recall an important aspect of the trauma).  In addition, while the Veteran reported nightmares occurring three times per week about Vietnam, it was noted that he further admitted to nightmares of other sources.  The examiner stated that such response was a more realistic reply than was given by the Veteran at the 2006 examination.  A history of 2 suicide attempts were reported.  Specifically, the Veteran stated he attempted to hang himself from a joist of his barn.  However, when questioned about specifics on the incident, such as whether he received treatment, sustained rope burns, or if the rope slipped, the Veteran gave vague answers and attempted to change the subject.  The second attempt was when he held a gun to his head.  He stated that he did not shoot himself because he began to think of his children and grandchildren.  A similar story was relayed at the April 2006 examination whereby the Veteran stated that the incident took place several years before that examination.  The Veteran admitted to 2 suicide attempts total.  While the Veteran reported that he was not employed, he stated that he retired on the basis of age, health problems, concentration difficulties, and difficulty with learning computers.  A psychological examination revealed slow and soft or whispered speech; blunted affect; an anxious, depressed, and fearful mood; he was easily distracted; his thought content was suicidal ideations; and his thought process was circumstantial.  Significantly, the examiner noted that thoughts of suicide upon feeling stressed were primarily of passive content (i.e., "I would be better off dead.")  

Despite experiencing the aforementioned symptoms of PTSD, the Veteran reported that prior to retirement, he worked as a materials manager for 24 years.  He further reported living a largely peaceful existence with his common law wife with whom he lived with for the last 8 years on their miniature farm.  He stated that they get along "just great," and enjoy activities together such as dining out once per week, going shopping, and visiting friends twice per week.  He reported that his chronic alcohol dependence was in sustained complete remission for slightly over 1 year.  He appeared clean and casually dressed and was able to maintain minimal personal hygiene.  His psychomotor activity was unremarkable and his attitude was cooperative, friendly, and attentive.  He was oriented to person, time, and place and he understood the outcome of his behavior.  He did not display or report experiencing delusions, hallucinations, and he specifically denied obsessive or ritualistic behaviors.  He denied experiencing panic attacks, a history of assaultiveness, or homicidal thoughts.  He was capable of prudently handling payments, personally handling money and paying bills, and of managing financial affairs.  Significantly, the examiner referenced a March 2009 PHQ-2 assessment which indicated that the Veteran was not experiencing any symptoms of distress from depression symptoms and a May 2010 PHQ-2 showed a score of 2 which was noted to be a negative finding.

Following the June 2010 examination and evaluation, the Veteran was assessed with a GAF score of 50.  The examiner noted the Veteran's difficulty with concentration which appeared to have increased since 2006.  The examiner stated that the Veteran appeared to be losing ground cognitively with an alternate explanation being the impact of 4mg of Risperdal a day.  The examiner further noted that the Veteran's alcohol consumption status remains an area of concern given findings in lab reports of a low platelet count.  The examiner stated that while it was possible for his chronic alcoholism to be in complete sustained remission as claimed, such claim was also made in 2006.  The examiner opined that the Veteran's prognosis for improvement of his psychiatric condition and functional status was poor secondary to impaired concentration; however, total occupational and social impairment due to PTSD signs and symptoms was not indicated.  

In February 2011, a VA treatment record shows that the Veteran had a negative depression screen.  Specifically, when questioned as to whether he experienced little interest or pleasure in doing things, or if he was feeling down, depressed, or hopeless, he responded, "not at all."  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, and after resolving all doubt in the Veteran's favor, the Board finds that from September 2, 2005 to June 10, 2010, the Veteran's PTSD symptomatology is more appropriately addressed by a 30 percent disability rating rather than the 10 percent rating assigned by the RO.

In this regard, the record reflects occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, the evidence for this time period shows that the Veteran sustained continuous and stable employment for over 24 years, but that he had some difficulties at work.  He retired in September 2009 due to age and length of employment coupled with difficulty using computers and occasional disturbances at work due to irritability and lack of concentration.  Chronic sleep disturbances were reported as well as traumatic amnesia.  Such symptoms are consistent with a 30 percent evaluation.  Accordingly, a 30 percent rating is assigned for PTSD from September 2, 2005 through June 10, 2010.

However, a rating in excess of 30 percent is not warranted prior to June 11, 2010.  The Board has ntoed that from September 2, 2005 through June 10, 2010, the Veteran's symptoms were described as serious in degree as reflected by GAF scores ranging from 42 to 45.  However, the preponderance of the evidence demonstrates that the Veteran's symptoms of PTSD during this time more nearly approximate the criteria for a 30 percent disability evaluation.  While the record shows some intermittent disturbances in mood, depressed mood, and anxiety, such is contemplated in the 30 percent rating criteria.  Likewise, the Veteran's intermittent complaints of memory problems are contemplated by the 30 percent rating.  Indeed, treatment records from 2008 show that the Veteran's attention span, recent and remote memory, and concentration were good.  Severe memory problems or long-term memory problems have not been shown during the period in question.  Moreover, while the Veteran reported experiencing panic attacks, the VA treatment records indicated the symptoms associated with the claimed panic attacks were indicative of anxiety attacks rather than panic attacks.  Furthermore, while a nurse at the Veteran's place of employment indicated that the Veteran experienced some disruptive episodes with co-workers during the course of employment, she further stated that he often times did socialize appropriately.  In deed, he maintained a managerial or supervisory position during his employment for over 24 years.  Socially, the Veteran reported that he enjoyed a good relationship with his wife.  Moreover, there is no evidence during this time that the Veteran experienced impaired speech, difficulty understanding complex commands, or impairment of both short-term and long-term memory.  Furthermore, treatment records dated 2007 through 2009 show that the Veteran denied insomnia or sleep disturbances, and his speech was fluent and clear.  Moreover, impaired judgment and abstract thinking were not noted.  Indeed, at the November 2005 PTSD consultation, his insight and judgment were described as fair.  

As such, the competent medical evidence of record has not demonstrated difficulty establishing and maintaining effective work and social relationships to such a degree that a rating in excess of 30 percent is warranted during this time.  

The Board acknowledges that the Veteran complained of having intermittent suicidal thoughts and parasuicidal behavior at the November 2005 PTSD consultation and April 2006 PTSD examination.  However, at the November 2005 consultation, the Veteran denied having any current or active suicidal intent.  A December 2007 VA treatment note shows that he further denied suicidal any intent.  Thoughts about death were further noted in a June 2009 private treatment record, however, there is no indication of active suicidal intent.  Finally, while a previous suicide attempt was reported at the November 2005 PTSD consultation, the Veteran reported that it was his only suicide attempt it occurred years prior to the consultation.  Accordingly, although suicidal ideations were present during this time, the evidence of record suggests that such ideations were intermittent and passive in nature.  Moreover, in May 2010, the Veteran screened negative for depression.  Accordingly, even resolving the benefit of the doubt in the Veteran's favor, the Board finds that a 30 percent evaluation adequately addresses his psychiatric symptomatology from September 2, 2005 to June 10, 2010.

From June 11, 2010, the Board finds the Veteran's symptoms are appropriately evaluated as 50 percent disabling and such symptoms do not more nearly approximate the criteria for a 70 percent evaluation.  Specifically, at the June 2010 VA examination, the Veteran was assessed with a GAF score of 50 which is reflective of moderate to serious symptoms, or serious impairment in social, occupational, or school functioning.  From June 11, 2010, the evidence reflects the Veteran's symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  Specifically, as previously noted, the Veteran reported that he retired in September 2009, in part, due to difficulty using a computer and outbursts at work which is suggestive of difficulty in establishing and maintaining effective work and social relationships, as well as a potential difficulty in understanding complex commands.  The June 2010 examination potentially demonstrates impaired judgment as evidenced by the Veteran's partial understanding that he had a problem.  It was noted that the Veteran was losing ground cognitively, however, an alternative explanation of side effects of medication was noted.  Disturbances of motivation and mood were further noted.  Flashbacks occurred twice per week and what the examiner described as anxiety attacks were present.  Accordingly, a 50 percent evaluation was assigned from June 11, 2010.  

A higher evaluation is not warranted, however.  The Veteran's GAF score at the June 2010 examination was listed as 50, which suggests moderate to serious impairment.  While the Veteran did report the occurrence of a second suicide attempt, he was unable to give anything other than vague responses to detailed questions regarding such attempt.  Moreover, the examiner noted that the Veteran's suicidal thoughts occurred when he was feeling stressed and were primarily of passive content rather than any active intent.  Moreover, the evidence does not reflect an inability to establish and maintain effective relationships.  In fact, at the June 2010 PTSD examination, the Veteran reported that he was in an 8 year relationship with his common law wife.  He further stated  that they got along "just great."  He reported living a largely peaceful existence with her on their farm.  He noted social activities that he enjoyed doing with his wife and friends.  Accordingly the evidence does not show an inability to establish and maintain effective relationships.  

Moreover, at the June 2010 examination, the Veteran was oriented to time, person, and place which is not indicative of spatial disorientation.  In addition, the Veteran explicitly denied engaging in any obsessive rituals as well as a history of assaultiveness or periods of violence at the June 2010 examination.  While his speech was slow and whispered, it was not illogical, obscure, or irrelevant.  While the Veteran reported near continuous depression and anxiety, as noted above, a February 2011 VA treatment record shows that the Veteran screened negative for depression.  Finally, the Veteran reported that his alcoholism was in a 1 year sustained remission and he denied any unprovoked periods of irritability with periods of assaultiveness which does not indicate the presence of impaired impulse control.  

Accordingly, the preponderance of the evidence of record demonstrates that from June 11, 2010 the Veteran's symptoms of PTSD do not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such conclusion is consistent with the GAF score assigned during this period which reflects moderate or serious impairment.  As demonstrated by the record, the symptomatology described since June 11, 2010 is more consistent with the criteria for a 50 percent rating that with the criteria for a higher 70 percent rating.  Accordingly, the Board finds that the 50 percent evaluation assigned for PTSD from June 11, 2010 is appropriate and the Veteran's symptoms from June 11, 2010 do not more nearly approximate the criteria for a 70 percent evaluation.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria is for a higher disability rating in excess of 50 percent from June 11, 2010, the preponderance of the evidence is against the claim and an increased disability rating from June 11, 2010 is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial disability rating in of 30 percent for PTSD from September 2, 2005 to June 10, 2010 is granted subject to the regulations applicable to the payment of monetary benefits.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


